977 A.2d 1088 (2009)
Kevin MOBLEY, Petitioner
v.
Judge Renee HUGHES; and Court of Common Pleas of Philadelphia County, Respondents.
No. 31 EM 2009.
Supreme Court of Pennsylvania.
July 23, 2009.

ORDER
PER CURIAM.
AND NOW, this 23rd day of July, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Prothonotary is directed to forward the Petition for Writ of Mandamus to Petitioner's counsel, and to strike the judge's name from the caption.